Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9 of applicant arguments/remarks, filed 07/15/2021, with respect to the previous claim objection have been fully considered and are persuasive.  The previous claim objection has been withdrawn. 

Applicant’s arguments, see page 9 of applicant arguments/remarks, filed 07/15/2021, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments with respect to the prior art rejection of the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-11, 14, 16, 21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Misic (US 4,839,594).

Regarding claim 1, Misic teaches a coil for receiving a magnetic resonance signal, comprising:
	 a first conductor [Figs. 2-10, inner conductor 30.]; and 
	a second conductor electrically coupled to the first conductor, wherein the first conductor and the second conductor form a coaxial structure and the first conductor is situated at a center region of the coaxial structure [Figs. 2-10, outer conductor 32.], and wherein: 
	the first conductor is a solid wire conductor that has at least one first opening and at least one third opening [Fig. 8, there is an opening at 34/36 and openings located at capacitors 90 and 92. Col. 7, lines 35-41 wherein the embodiments can all be combined. See also rest of reference.], wherein each of the first opening and the third opening comprises a first end and a second end of the first conductor, and wherein the at least one first opening is configured as an output of the coil [Fig. 2-8, wherein the output of the coil is located at 34/36. See also rest of reference.]; 
[Fig. 2-8, see opening located at gap 50 and opening at output of coil. See also opening at output of coil in Fig. 9. Col. 7, lines 35-41 wherein the embodiments can all be combined. See also rest of reference.];
	 the first conductor and the second conductor are electrically coupled using an electronic component placed at the at least one second opening so that an electric current flows between the first conductor and the second conductor through the electronic component [Fig. 7, wherein the circuit 36 connects the inner and outer conductor. See also rest of reference.]; and 
	a switching circuit is placed at the at least one second opening and in parallel with the electronic component to adjust the coil to a detuned state or a resonant state [Fig. 7, wherein the circuit 36 includes decoupling diodes 80 in parallel  with capacitor 46 connects the inner and outer conductor. See also rest of reference.].

Regarding claim 2, Misic further teaches wherein the electronic component includes at least one of a capacitor or an inductor [See capacitor 84. See also rest of reference.].

Regarding claim 3, Misic further teaches wherein the coil further includes a second electronic component in series with the first conductor, and the second electronic component is configured to adjust a frequency of the received magnetic resonance signal, and wherein the second electronic component includes a capacitor or an inductor  [Fig. 6, See variable capacitor 60. Fig 7, wherein there is a capacitor at the immediate output of the inner conductor. See also rest of reference.]. 

Regarding claim 5, Misic further teaches wherein a capacitance of the capacitor is adjustable, or an inductance of the inductor is adjustable [Fig. 6 and 9, See variable capacitor 60. Col. 7, lines 35-41 wherein the embodiments can all be combined. See also claim 8 and rest of reference.].

Regarding claim 6, Misic further teaches wherein the second electronic component is placed at one of the at least one first opening or one of the at least one second opening [See Fig. 6 and 9, capacitor 60 wherein the capacitor is located at both the first and second opening. See also rest of reference.].

Regarding clam 7, Misic further teaches wherein the coil is further electrically coupled to a third electronic component through one of the at least one first opening of the first conductor [Fig. 6-7 and 9-10, see electronic components that are located at the first opening. See also rest of reference.].

Regarding claim 8, Misic further teaches wherein the third electronic component is electrically coupled to the first conductor through the first opening of the first conductor [Fig. 6-7 and 9-10, see electronic components that are located at the first opening. See also rest of reference.].

Regarding claim 9, Misic further teaches wherein the third electronic component is electrically coupled to the second conductor through the at least one first opening of the first conductor [Fig. 6-7 and 10, see electronic components that are located at the first opening. See also rest of reference.].

Regarding claim 10, Misic further teaches wherein the third electronic component includes at least one of a matching circuit or an amplifier, and the third electronic component is coupled to an external signal [Fig. 6-7 and 10, see matching capacitance 78. See also rest of reference.].

Regarding claim 11, Misic further teaches wherein the first conductor has a shape of an arc, a rectangle, a butterfly shape, a saddle shape, an annular shape, a ring-like shape, or a polygon [Fig. 2-11, wherein rectangles and ring shapes are shown. See also rest of reference.].

Regarding claim 14, Misic further teaches wherein a gap exists between the first conductor and the second conductor, and wherein the gap is filled with a dielectric medium [See dielectric medium 52. See also rest of reference.].

Regarding claim 16, Misic further teaches wherein the dielectric medium includes at least one of air, ceramic, polymer, or a crystalline material [Col. 4, lines 43-55, wherein air is a dielectric material used. See also  rest of reference.].

Regarding claim 21, Misic further teaches wherein the second electronic component is placed at the at least one third opening [Fig. 8, capacitors 90 and 92, wherein the capacitors are used to operate the coil below the self-resonance frequency. Therefore, the frequency is adjusted. See also rest of reference.].

Regarding claim 23, Misic further teaches wherein the at least one first opening configured as the output of the coil is electrically coupled to a matching circuit [Fig. 4 and 10, capacitor 60 is used to match the resonance frequency. See also rest of reference.] and an amplifier [Fig. 4 and 10, amplifier 64. See also rest of reference.].

Regarding claim 24, Misic further teaches wherein the amplifier is configured to amplify an MR signal received through the matching circuit and output an amplified MR signal [Fig. 4, wherein the matching circuit (matching capacitor 60) comes first and then the signal is amplified by amplifier 64. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Misic, in view of Yang (US 9,678,180).

Regarding claim 17, Misic teaches the limitations of claim 1, which this claim depends from.
	However, Misic is silent in teaching wherein a location of one of the at least one first opening relative to one of the at least one second opening is adjustable.
	Yang, which is also in the field of RF coils for MRI, teaches wherein a location of one of the at least one first opening relative to one of the at least one second opening is adjustable [Col. 5, lines 44-46. See also Fig. 5, wherein the gap is in region 530 and that gap can be varied in relation to the opening created by terminals 510 and 550. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Misic and Yang because both Misic and Yang teach local RF coils for MRI and Yang teaches that it is known to vary the distance of the gap in the RF coil to adjust the capacitance, and thus the frequency, of the RF coil [Yang - Col. 5, lines 44-46].

Claims 18-20 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Misic, in view of Greim (US 2019/0235034).

Regarding claim 18, Misic teaches a coil assembly for receiving a magnetic resonance (MR) signal, and at least one of the plurality of coils includes: 
	a first conductor [Figs. 2-10, inner conductor 30.]; and 
	a second conductor electrically coupled to the first conductor, wherein the first conductor and the second conductor form a coaxial structure and the first conductor is situated at a center region of the coaxial structure [Figs. 2-10, outer conductor 32.], and wherein: 
	the first conductor is a solid wire conductor that has at least one first opening and at least one third opening [Fig. 8, there is an opening at 34/36 and openings located at capacitors 90 and 92. Col. 7, lines 35-41 wherein the embodiments can all be combined. See also rest of reference.], wherein each of the first opening and the third opening comprises a first end and a second end of the first conductor, and wherein the at least one first opening is configured as an output of the coil [Fig. 2-8, wherein the output of the coil is located at 34/36. See also rest of reference.]; 
	the second conductor has at least one second opening, wherein each of the second opening comprises a first end and a second end of the second conductor [Fig. 2-8, see opening located at gap 50 and opening at output of coil. See also opening at output of coil in Fig. 9. Col. 7, lines 35-41 wherein the embodiments can all be combined. See also rest of reference.];
	 the first conductor and the second conductor are electrically coupled using an electronic component placed at the at least one second opening so that an electric current [Fig. 7, wherein the circuit 36 connects the inner and outer conductor. See also rest of reference.]; and 
	a switching circuit is placed at the at least one second opening and in parallel with the electronic component to adjust the coil to a detuned state or a resonant state [Fig. 7, wherein the circuit 36 includes decoupling diodes 80 in parallel  with capacitor 46 connects the inner and outer conductor. See also rest of reference.].
	However, Misic is silent in teaching wherein the coil assembly includes a plurality of coils.
	Greim, which is also in the field of MRI, teaches wherein the coil assembly includes a plurality of coils [¶0029, wherein a plurality of local coils can be used.] .
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Misic and Greim because both Misic and Greim teach local coils for MRI and because Greim teaches that it is known in the art to provide a plurality of local coils for imaging using MRI  [Greim - ¶0029.], and it is known that using more coils allows for more signals to be acquired from the subject and cover a larger area of the subject. 

Regarding claim 19, Misic and Greim teaches the limitations of claim 18, which this claim depends from.
	Misic is silent in teaching wherein the plurality of coils form a planar shape, a dome shape, a cylindrical shape or an arc shape.
[¶0029, wherein the plurality of local coils are arranged on the patient. Therefore, the coils can form a planar or arc shape. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Misic and Greim because both Misic and Greim teach local coils for MRI and because Greim teaches that it is known in the art to provide a plurality of local coils for imaging using MRI  [Greim - ¶0029.], and it is known that using more coils allows for more signals to be acquired from the subject and cover a larger area of the subject.

Regarding claim 20, Misic teaches a magnetic resonance imaging system, comprising: 
	a magnet configured to form a detection space [Main magnetic field coils A. See also rest of reference.]; Response to Final Office Action Attorney Docket No.: 20618-0377US00 Application No.: 16/446,096 Page 6 of 16and  
	a coil assembly configured to receive a magnetic resonance signal generated by the subject when the subject is examined [See localized coils D. See also rest of reference regarding localized surface coil.], and at least one of the plurality of the coils includes: 
	a first conductor [Figs. 2-10, inner conductor 30.]; and 
	a second conductor electrically coupled to the first conductor, wherein the first conductor and the second conductor form a coaxial structure and the first conductor is situated at a center region of the coaxial structure [Figs. 2-10, outer conductor 32.], and wherein: 
	the first conductor is a solid wire conductor that has at least one first opening and at least one third opening [Fig. 8, there is an opening at 34/36 and openings located at capacitors 90 and 92. Col. 7, lines 35-41 wherein the embodiments can all be combined. See also rest of reference.], wherein each of the first opening and the third opening comprises a first end and a second end of the first conductor, and wherein the at least one first opening is configured as an output of the coil [Fig. 2-8, wherein the output of the coil is located at 34/36. See also rest of reference.]; 
	the second conductor has at least one second opening, wherein each of the second opening comprises a first end and a second end of the second conductor [Fig. 2-8, see opening located at gap 50 and opening at output of coil. See also opening at output of coil in Fig. 9. Col. 7, lines 35-41 wherein the embodiments can all be combined.];
	 the first conductor and the second conductor are electrically coupled using an electronic component placed at the at least one first opening or the at least one second opening so that an electric current flows between the first conductor and the second conductor through the electronic component [Fig. 7, wherein the circuit 36 connects the inner and outer conductor. See also rest of reference.]; and 
	a switching circuit is placed at the at least one second opening and in parallel with the electronic component to adjust the coil to a detuned state or a resonant state [Fig. 7, wherein the circuit 36 includes decoupling diodes 80 in parallel  with capacitor 46 connects the inner and outer conductor. See also rest of reference.].
	However, Misic is silent in teaching a table configured to support a subject to be examined inside the detection space and wherein the coil assembly includes a plurality of coils.
	Greim, which is also in the field of MRI, teaches a table configured to support a subject to be examined inside the detection space [Fig. 1, wherein a patient is located on a table/bed. See also rest of reference.] and wherein the coil assembly includes a plurality of coils [¶0029, wherein a plurality of local coils can be used.] .
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Misic and Greim because both Misic and Greim teach local coils for MRI and because Greim teaches that it is known in the art to provide a plurality of local coils for imaging using MRI  [Greim - ¶0029.], and it is known that using more coils allows for more signals to be acquired from the subject and cover a larger area of the subject.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/RISHI R PATEL/Primary Examiner, Art Unit 2896